Name: Council Regulation (EEC) No 2254/87 of 23 July 1987 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 30 . 7 . 87 Official Journal of the European Communities No L 208/3 COUNCIL REGULATION (EEC) No 2254/87 of 23 July 1987 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling tations to take place ; whereas the period provided for has proved to be too short ; whereas this period should there ­ fore be extended up to 31 March 1988, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Articles 12 (2) and 18 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 866/84 (3), as last amended by Regulation (EEC) No 4062/86 (4), excluded milk products from inward processing arrangements for a five- year period expiring at the end of the 1988/89 marketing year ; Whereas access to inward processing arrangements for whey intended for the manufacture of certain compensa ­ tory products was, however, maintained until the end of the 1986/87 marketing year to enable the necessary adap HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 866/84, 'up to the end of the 1986/87 marketing year' is hereby replaced by 'up to 31 March 1988 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1987 . For the Council The President K.E. TYGESEN (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 90, 1 . 4. 1984, p. 27. V) OJ No L 371 , 31 . 12 . 1986, p. 6 .